DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/11/2021 amended claims 1, 4, 7, 8, 11, 12, cancelled claim 10 and added claim 15.  Claims 1-9 and 11-15 are pending.  Claims 1, 2, 13 and 15 are rejected on new grounds of rejections necessitated by the amendments of claim 1.  Claims 7-9, 11, 12, and 14 are allowed.  Claims 3-6 are objected to as being dependent upon a rejected base claim.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Objection/s to the Application, Drawings and Claims
The filing on 05/11/2021 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim 8 is objected to because claim 8, which originally depends on claim 7, recites “[t]he drive circuit according to claim 1, wherein…”  For the purpose of examination, claim 8 is interpreted as depending on claim 7.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iida (US 20180113380 A1).
Regarding claim 15, Iida teaches a projector (Fig. 8), comprising: a light source (Fig. 7), comprising: at least one red light diode (42 of 50R); at least one green light diode (42 of 50G); at .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Yamada (US 20180180978 A1).
Regarding claims 1, Iida teaches a projector (Fig. 8), comprising: a light source (Fig. 7), comprising: at least one red light diode (42 of 50R); at least one green light diode (42 of 50G); at least one first blue light diode (first 42 of 50B); and at least one second blue light diode (second 42 of 50B); and a drive circuit (102), comprising: a red light drive circuit (30 of 50R) configured to output a red light drive signal to the red light diode according to a red light control signal; a green light drive circuit (30 of 50G) configured to output a green light drive signal to the green light diode according to a green light control signal; a first blue light drive circuit (first 30 of 50B) configured to output a first blue light drive signal to the first blue light diode according to a first blue light control signal; and a second blue light drive circuit (second 30 of 50B) configured to output a second blue light drive signal to the second blue light diode according to a second blue light control signal, wherein the second blue light control signal and the green light drive signal have synchronous pulse (Fig. 7; [0209]-0212). 
Iida does not explicitly teach the green light drive circuit comprises a synchronous circuit, the synchronous circuit has a first end, the first end is input with the green light drive signal.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Iida with Yamada; because it provides “a light emission control circuit that can suppress discharge of energy accumulated in an inductor without being used for light emission and reduce power loss in a case of performing both analog light control and digital light control.”  ([001] of Yamada).
Regarding claim 2, the combination of Iida and Yamada consequently results in the synchronous circuit (50 of Yamada) connected in series with an anode of the green light diode (110 of Yamada) to couple out a synchronous signal having a pulse synchronous with the green light drive signal (Fig. 1 of Yamada).
Regarding claim 13, Iida further teaches the second blue light control signal is different from the first blue light control signal (Fig. 7).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art references, US 20190110349 A1, US 20190230764 A1, US 20180113380 A1, US 20180180978 A1, US 20180267395 A1, US 20160143100 A1, US 20140368798 A1, US 20140300655 A1, US 9603210 B1, US 20140313422 A1, US 20130257305 A1, US 20110062889 A1, do not teach “the synchronous 
Claims 4, 5, and 6 depend, directly or indirectly, on claim 3; hence they are also allowable.

Claims 7-9, 11, 12, and 14 are allowed.
Regarding claim 7, the closest prior art references, US 20190110349 A1, US 20190230764 A1, US 20180113380 A1, US 20180180978 A1, US 20180267395 A1, US 20160143100 A1, US 20140368798 A1, US 20140300655 A1, US 9603210 B1, US 20140313422 A1, US 20130257305 A1, US 20110062889 A1, do not teach “the green light drive circuit comprises a synchronous circuit, the synchronous circuit has a first end, a second end, a third end and a fourth end, the first end is input with the green light drive signal, the second end is coupled to the anode of the green light diode, the third end is coupled to the control input end of the second blue light drive circuit, and the fourth end is coupled to a cathode of the second blue light diode.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 7 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 8, 9, 11, 12 and 14 depend on claim 7; hence they are also allowable.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Regarding claim 15, applicant/s argue, 
However, please referring to FIGS. 7 and 8 of Iida, the second light emitting device 42 of the light source 50B is used for color rendering and affects the color rendering.  Actually, all of the light emitting device 42 of the light source 50R, the light emitting device 42 of the light source 50G, the first light emitting device 42 of the light source 50B and the second light emitting device 42 of the light source 50B are used for color rendering.  (Remarks; p. 11).
Examiner respectfully disagrees.  Claim 15 recites “wherein the second blue light diode is used for increasing brightness, and the second blue light diode does not affect color rendering of the red light diode, the green light diode and the first blue light diode.”  As shown in Fig. 7, the first and second blue LEDs are separate and distinct.  Whether one LED is on or off does not affect the color output of the other LEDs.  There is no reason to believe that having one LED on/off will change the color output of the other LEDs.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:


Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882